Title: To John Adams from Elkanah Watson, 19 July 1812
From: Watson, Elkanah
To: Adams, John



Dear Sir
Pittsfield. 19th July 1812

In answer to your respected favr of the 15th Inst—permitted me to Say—You are greatly mistaken—Altho’ the Spirit of party has cruelly exposed you, to the rancorous Venom of party Malignity—Your friends are consoled, with the full belief, that these angry waters beat against you, as against a rock in the Midst of the Ocean—& that each Succeeding wave falls broken at your feet—they also Know a pen name will live in glory thro future ages in American biography & history—when encreasing in lightness as ages reel on—when the very name, of these malignant reptiles will not be known. For 20 years I have been indignant on the Sean of this bare ingratitude towards you in a National View. I fully accord in your Sentiments of the folly of war —Men or words—merely to bend them the purposes of party—In acting under this belief—I have on the Small Scale, been also exposed to the Venom of party, in consequence I have Kept a’loof from permitting myself to float in that capricious current of party—but Since war is declaired—Not thinking myself at liberty, to remain a dormant Spectator—I have hoisted my flagg & ralied under the constituted National authorities—of necessity in oposition to the Self Stiled federals—.
On the Subject of our former conversation in relation to Judge Oliver you probably May  recollect of the intermarriages in Our family with Govr. Hutchinson—& Judge Oliver family in consequence when I met him at Birmingham in 1782 with many of my Tory relations, they freely unbent wth. me—a young Man—altho a professed rebel I remained in the midst of them One Month—All I can recollect of Our comunations in respect to you was, that the Roylists feared you more than any, or all other men—
On behalf of Our Agriculture Society permit me Sir—in their Name & as their organ, to thank you for your magnanimous determination. Not to approve Our well grounded hopes of Some aid from your Society—the information, I had as to your funds & the difficulty of applying them usefully in premiums I think was communicated to Me either by Mr Tyng—Mr Lavel Mr Winthrop—or Mr. Pomeroy—& I believe all these Gentlemen also: Mr Bussy gave me strong hopes of aid to enable us to grant premiums not on local, & partial objects but on a general Scale to Stimulate competition & efforts, to promote the great objects of Agriculture & manufactures in Massachusetts at large. I take the liberty Sir to enclose you, a notification for a grand annual display in Octr next. It is proper I Should add, but I trust without alteration that the System originated with Me—& by my Single efforts it has been kept in life—in Vigor & utility—to this fact I appeal to the whole western community.—besides takeing on my Own Shoulders almost the whole burthen—I have been also obliged to contribute personally largely in its Support—& after I add, that the Officers, of the Society has publicly precluded themselves from being candidates for premiums—& that they are Now  up to  competition throughout the State—I trust—I hope—& I entreat your Societys aid to the amt. of 200$ or Some assurance of that aid—to meet premiums which Shall be accorded under the controul, or direction of Some gentleman to be depected by your Society so as to preclude the posibility of any local application of that sum. Our Society is composed of about 100 members, they pay each (being farmers) one Dollar a year—the surplus is met by 4 or 5 Individuals—I can only add—it is impsible in my View, that 200$ can be applied, to So much general good.—& If it is posible or practicable—it will be off great importance I should immediately have an assurance for my government to give full effect to Our measures. The Inclosed pamphlet will speak for itself—my paper deceasing to a Close
I am with profound Veneration. / Respectfully
E. WatsonYesterday Richd. Sullivan Esq your complg. Secry.—passed thro this place, he informed Me—that he would lay our application immediately before your Society, & Satisfied as he was of the propriety of Our and application, he trusted we Should not be disappointed.—& that he would cause the Notification to be republished &c.
